Citation Nr: 0514039	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  96-51 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for back 
disability, and, if so, whether the claim may be granted.  

2.  Entitlement to service connection for bilateral eye 
disability.  

3.  Propriety of initial evaluations for service-connected 
bilateral hearing loss, rated as noncompensably (zero 
percent) disabling effective June 10, 1996, 20 percent 
disabling effective June 10, 1999, and 10 percent disabling 
effective November 9, 1999.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1954 to October 
1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  The 
veteran testified before a hearing officer at a hearing held 
at the RO in March 1997.  

In a decision dated in August 2002, the Board determined that 
no new and material evidence had been presented to reopen a 
claim of entitlement to service connection for back 
disability.  In the same decision, the Board denied 
entitlement to service connection for bilateral eye 
disability.  It also denied entitlement to an initial 
compensable evaluation for bilateral hearing loss from June 
10, 1996, to June 9, 1999, denied an initial rating in excess 
of 20 percent for bilateral hearing loss from June 10, 1999, 
to November 8, 1999, and denied an initial rating in excess 
of 10 percent for bilateral hearing loss subsequent to 
November 8, 1999.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an order dated in June 2003, 
the Court vacated the Board's August 2002 decision, and 
remanded the appeal to the Board.  In March 2004, the Board 
remanded the case to RO via the Appeals Management Center 
(AMC), and the case is before the Board for further appellate 
consideration.  


The issue of entitlement to service connection for back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC, in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims addressed 
herein; he has been told what evidence VA would obtain and 
what he should submit, and all relevant evidence necessary 
for an equitable disposition of the claims decided herein has 
been obtained.  

2.  In a decision dated in May 1973, the Board denied service 
connection for back disability; in an unappealed rating 
decision dated in July 1991, the RO confirmed and continued 
the prior denial on the basis that new and material evidence 
had not been presented to reopen the claim.  

3.  Evidence added to the record since the July 1991 decision 
denying service connection for back disability is not 
cumulative of evidence previously of record, bears directly 
and substantially on the matter under consideration, and is 
so significant that it must be considered to fairly decide 
the merits of the claim of entitlement to service connection 
for back disability.  

4.  The evidence does not demonstrate that any current 
bilateral eye disability was present in service or is related 
to any incident of service.  

5.  Prior to June 10, 1999, the veteran had level II hearing 
acuity in each ear; from June 10, 1999, to November 8, 1999, 
the veteran had no worse than level II hearing acuity in the 
right or left ear, under the former criteria, and no worse 
than level V hearing acuity in the right or left ear under 
the revised criteria; and, from November 9, 1999, the veteran 
had no worse than level I hearing acuity in the right or left 
ear.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for back 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. § 3.159 
(2004).  

2.  Bilateral eye disability, to include residuals of 
reported ocular exposure to jet fuel, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

3.  The criteria for a compensable rating from June 10, 1996, 
to June 9, 1999, an evaluation in excess of 20 percent from 
June 10, 1999, to November 8, 1999, and an evaluation in 
excess of 10 percent from November 9, 1999, are not met for 
the veteran's service-connected bilateral hearing loss.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.87 Diagnostic Code 6100 (1998); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.85 Tables VI, VIA, Table VII, 4.86 
(2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural history

The veteran filed his initial claim for VA compensation in 
April 1972, and in a rating decision dated in November 1972, 
the RO denied entitlement to service connection for back and 
bilateral eye disabilities.  In December 1972, the RO 
informed the veteran of that decision and notified him of his 
appellate rights.  The veteran appealed the denial of his 
back claim, and in a decision dated in May 1973, the Board 
denied entitlement to service connection for a back 
disability.  In October 1990, the veteran stated he wished to 
apply for service connection for his back and eye problems.  
In July 1991, the RO determined that new and material 
evidence had not been submitted to reopen those claims, and 
with its letter informing the veteran of its decision 
provided notice of his appellate rights.  The veteran did not 
file a notice of disagreement, and the July 1991 decision 
became final.  38 U.S.C.A. § 7105.  

In June 1996, the RO received the veteran's request that his 
claim for service connection for bilateral eye disability be 
reopened along with his claim for service connection for 
bilateral hearing loss.  The veteran appealed the RO's denial 
of each of these claims and provided testimony at a hearing 
at the RO in March 1997.  In an August 1997 supplemental 
statement of the case (SSOC) the RO continued the denial of 
reopening of the claim for service connection for bilateral 
eye disability but did grant service connection for bilateral 
hearing loss with a noncompensable rating from June 10, 1996, 
the date of receipt of the claim.  The veteran perfected an 
appeal of the initial rating for his bilateral hearing loss, 
and he continued his appeal related to his bilateral eye 
disability.  

In December 1998, the veteran indicated that he wished to 
reopen his claim for service connection for his back 
disability, and in a letter later that month the RO told the 
veteran that he needed to submit new and material evidence to 
reopen his claim.  

In February 1999, the RO certified to the Board the issues 
concerning the initial rating for bilateral hearing loss and 
whether new and material evidence had been presented to 
reopen the claim of entitlement to service connection for 
bilateral eye disability.  In June 1999, the Board determined 
there was new and material evidence to reopen the eye 
disability claim and remanded the claim for development and 
adjudication by the RO on a de novo basis.  In addition, the 
Board remanded the bilateral hearing loss rating issue for 
consideration of the possibility of staged ratings and 
consideration of revisions to the rating criteria for hearing 
loss that became effective in June 1999.  

In a letter dated in July 1999, the RO notified the veteran 
that the Board had granted full review of his claim for 
service connection for an eye disorder.  The RO requested 
that the veteran identify all health care providers, VA and 
non-VA, from which he had received treatment for hearing loss 
or eye condition at any time since service and requested that 
he complete release forms authorizing VA to obtain those 
records.  The RO also requested that the veteran submit any 
additional evidence he wanted considered before a decision 
was made on whether his eye condition was service connected.  
In a September 1999 letter, the veteran reported that since 
1972 all treatment for his eyes and ears had been at the VA 
medical facilities in Indianapolis, Indiana, and Marion, 
Indiana.  He said that prior to 1972, he had received 
treatment from a private physician who was now deceased and 
whose records could not be located.  

In a September 1999 letter, the RO advised the veteran it 
would obtain VA treatment records he had identified in 
conjunction with his attempt to reopen his claim for service 
connection for back disability.  In a December 1999 rating 
decision, the RO denied reopening of the claim, and in a 
letter dated in January 2000, the RO notified the veteran of 
its decision.  The veteran's disagreement with that decision 
led to the current appeal regarding service connection for 
back disability.

In a February 2001 rating decision, a Decision Review Officer 
(DRO) continued the noncompensable rating for bilateral 
hearing loss from June 10, 1996, to June 9, 1999, assigned a 
20 percent rating from June 10, 1999, to November 8, 1999, 
and assigned a 10 percent rating from November 9, 1999.  In 
the same rating decision, the DRO considered entitlement to 
service connection for bilateral eye disability and denied 
the claim on the merits.  In addition, the DRO granted 
service connection for tinnitus and assigned a 10 percent 
rating.  In a March 2001 letter, the RO informed the veteran 
of the decision and provided him notice of his appellate 
rights.  

In a February 2001 supplemental statement of the case (SSOC), 
the DRO explained the basis for his decisions on the 
bilateral eye disability service connection claim and for the 
assigned ratings for the veteran's service-connected 
bilateral hearing loss.  In the SSOC, the DRO noted that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) had been signed into law on 
November 9, 2000.  He set forth the new statutory provisions 
concerning VA's duty to notify and assist claimants and noted 
that the veteran had been given an opportunity to submit 
evidence and that VA had obtained evidence identified as 
pertinent to the claims.  The veteran continued his appeal 
regarding his bilateral hearing loss ratings and service 
connection for bilateral eye disability.  He did not file a 
notice of disagreement as to the DRO decision regarding 
tinnitus.  

Relative to the January 2000 denial of the application to 
reopen the claim for service connection back disability and 
the veteran's disagreement with that decision, the RO wrote 
to the veteran in July 2001 and explained that before 
certifying his appeal to the Board, the RO was giving him an 
opportunity to submit any additional evidence in support of 
his claim for a back disability.  The RO explained what 
evidence was needed to establish service connection and 
requested that the veteran submit information and evidence 
that had not already been submitted.  The RO notified the 
veteran that he should provide the names, addresses and 
approximate dates of treatment for all healthcare providers 
who might have additional records about treatment for his 
back condition.  The RO explained that VA would attempt to 
get records he identified, including VA treatment records, 
and that, in addition, VA would obtain service medical 
records and any other records held by any Federal department 
or agency.  The RO explained that VA would attempt to get the 
records he identified but that it was still his 
responsibility to make sure the records were sent to VA.  

In addition, in a letter dated in March 2004, the RO 
described evidence he should submit to substantiate his 
bilateral eye disability and back disability claims.  The RO 
also described the specific criteria required for higher 
ratings for his bilateral hearing loss.  In that letter, the 
RO notified the veteran that he should identify the names, 
addresses and approximate dates of treatment for all VA and 
non VA healthcare provider from which he had received 
treatment or evaluation for his claimed back disability and 
bilateral eye disability at any time since service and for 
his bilateral hearing loss at any time since May 1996.  The 
RO also notified the veteran that he should provide the name 
and location of any VA or military facility where he received 
medical care and the approximate dates of the care.  The RO 
notified the veteran that VA was responsible for getting 
relevant records from any federal agency and that on his 
behalf VA would make reasonable efforts to obtain other 
evidence he identified, but that it was his responsibility to 
make sure VA received all identified records not in the 
possession of a Federal department or agency.  In addition, 
the RO requested that the veteran let it know if there was 
any other evidence or information that he thought would 
support his claim

The veteran did not respond to the March 2004 letter from the 
RO.  While the Board notes that in late April 2004 the 
veteran's attorney notified the Board of a change of address 
for the veteran, there is no indication that the postal 
service returned the March 2004 letter as undeliverable.  The 
Board forwarded the change of address information to the RO.  
In July 2004, the RO issued a SSOC in which it continued its 
denial of the claims on appeal.  The RO resent the SSOC to 
the veteran at his new address in August 2004 after he 
telephoned to say that he had not yet received the SSOC.  
Neither the veteran nor his attorney responded to the SSOC, 
and the RO returned the case to the Board in November 2004.  

The Veterans Claims Assistance Act

As was noted earlier, in November 2000, during the pendency 
of this appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to notice and 
the duty to assist.  Since that time, the Court has held 
expressly that the revised notice provisions enacted by 
section 3 of the VCAA and found at 38 U.S.C.A. § 5103(a) 
(West 2002) apply to cases pending before VA at the time of 
the VCAA's enactment.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, in the letters dated in July 2001 and March 
2004, the RO notified the veteran of the evidence necessary 
to reopen his claim for service connection for back 
disability, told him that he should identify health care 
providers who might have additional records about treatment 
for his back condition and notified him of what evidence VA 
would obtain.  The RO notified him that he was being given 
the opportunity to submit additional evidence and requested 
that he let VA know of any other evidence or information that 
he thought would support his claim.  The RO explained that VA 
would attempt to get records he identified but that it was 
still his responsibility to make sure VA received all 
identified records not in the possession of a Federal 
department or agency.  

In the March 2004 letter, the RO notified the veteran of the 
evidence necessary to substantiate his claim for service 
connection for bilateral eye disability and that necessary to 
substantiate his claim for higher ratings for his service-
connected bilateral hearing loss.  The RO notified the 
veteran that he should identify health care providers, VA and 
non-VA, who had treated him for his bilateral eye disability 
and his hearing loss and told him to complete and return 
release authorization forms so that VA could request medical 
records from non-VA health care providers he identified.  The 
RO notified the veteran that VA was responsible for obtaining 
relevant records from any Federal agency and that VA would 
make reasonable efforts to obtain relevant records not held 
by a Federal agency.  The RO explained that it would make 
reasonable efforts to obtain non-Federal he identified, but 
that it was his responsibility to make sure VA received all 
identified records not in the possession of a Federal 
department or agency.  As mentioned earlier, the RO also 
requested that the veteran let it know if there was any other 
evidence or information he thought would support his claim.  

While in neither letter did the RO request explicitly that 
the veteran provide any evidence in his possession that 
pertains to his claims as is outlined in 38 C.F.R. 
§ 3.159(b), it is the judgment of the Board that the language 
of the July 2001 and March 2004 letters essentially make this 
request.  In particular, by requesting that the veteran let 
the RO know if there was any evidence or information, in 
addition to that already requested, that he thought would 
support his claim, the RO covered all evidence in the 
veteran's possession and effectively fulfilled the 
requirement of the regulation.  In light of the above, the 
Board finds that VA has provided adequate and proper notice 
to the veteran as set forth in the VCAA and interpreted by 
the Court in Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002), to include as supplemented in Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board recognizes that VA did not fulfill the notice 
requirements of the VCAA until after the initial unfavorable 
RO determinations in the claims on appeal.  As is evident by 
the chronology outlined above, the VCAA did not, however, 
become law until long after the veteran filed his claims.  
Upon review of the record in its entirety, it is the judgment 
of the Board that during the course of the appeal VA has made 
every reasonable effort to develop the claim and subsequent 
to the enactment of the VCAA has provided the veteran with 
notice that complies with the requirements of the VCAA.  The 
Board finds that the failure to provide the veteran with the 
specific type of notice outlined in the VCAA prior to the 
initial unfavorable RO determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case to correct such error.  See 38 U.S.C.A. 
§ 7261(b) (West 2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claims, the veteran's service medical 
records are in the claims file, and VA treatment records 
identified by the veteran have been made part of the record.  
The veteran has not submitted or identified private medical 
records but has supplied some excerpts from a medical text in 
support of his appeal.  The veteran has been provided with VA 
examinations regarding his claimed bilateral eye disability 
and his service-connected bilateral hearing loss, and a 
medical examination and opinion concerning the veteran's 
claimed back disability will be the subject of the remand 
that follows this decision.  In addition, the veteran 
provided testimony at the March 1997 hearing.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for deciding this appeal.  

Back disability

The issue on appeal is whether new and material evidence has 
been presented to reopen a claim of entitlement to service 
connection for back disability, and, if so, whether the claim 
may be granted.  

In a decision dated in July 1973, the Board denied the 
veteran's initial claim for service connection for back 
disability, and the RO, the agency of original jurisdiction, 
continued the denial of the claim in a decision dated in July 
1991 on the basis that new and material evidence had not been 
submitted to reopen the claim.  The veteran did not file a 
notice of disagreement, and the July 1991 decision became 
final.  38 U.S.C.A. § 7105.  

Generally, a claim that has been denied in an unappealed 
agency of original jurisdiction decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. § 7105(c).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).  Evidence presented since the last final denial on 
any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Although amendments to 38 C.F.R. § 3.156(a) have revised the 
standard for new and material evidence, those amendments 
apply only to claims to reopen received on or after August 
29, 2001.  See Fed. Reg. 4560 (Aug. 29, 2001).  Since the 
veteran filed his application to reopen the back disability 
claim in December 1998, 38 C.F.R. § 3.156(a) as it was in 
effect before August 29, 2001 is applicable.  As relevant in 
this case, new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  

Evidence of record at the time of the last final denial of 
the claim in July 1991 included the veteran's service medical 
records.  No back disability was noted at the veteran's 
enlistment examination in July 1954, and he was accepted on 
physical inspection in August 1954.  Clinical records show 
the veteran was admitted to the 520th U.S. Air Force 
Infirmary, Truax Field, Madison, Wisconsin, in mid-June 1955 
with a chief complaint of low back pain.  At that time, he 
gave a history of having been kicked by a horse over the left 
supra-orbital area and left chest when he was nine years old.  
He also reported that he had a fall as a child on a 
playground slide when he slid about 15 to 10 feet 
uncontrolled on his back.  He also reported that while 
lifting heavy wooden crates when he was 15 years old, he had 
a sharp pain in his back and had to drop the crate.  He 
reported that his current trouble had been present for about 
two to three months.  At that time he and three other men 
were lifting a 600-pound safe.  The veteran felt his back 
give away but did not drop the safe.  He reported that his 
back muscles had been sore since that time and that he had 
had some pain radiating from his spinal column down to his 
legs.  On examination, there was tenderness over the lower 
back muscles.  The plan was to observe the veteran for 
slipped disc or ruptured nucleus pulposus and obesity.  

In a late June 1955 consultation request, it was stated that 
the reason for the request was low back pain over a period of 
five years.  The veteran's history of having "sprained" his 
back at age 15 years while lifting heavy wooden crates and an 
uncontrolled fall on a playground slide during childhood were 
noted along with the veteran's report of having felt 
something slip in his back about three months ago when he was 
helping three men lift a 600-pound safe.  It was noted that 
the veteran reported his back had been painful intermittently 
since then.  The provisional diagnoses were:  (1) surgery 
observation for (a) old back injury, (b) slipped disc, (c) 
ruptured nucleus pulposus; and (2) obesity.  

In the late-June 1955 consultation report, the physician 
noted the veteran's history of several previous traumatic 
injuries to the back, with a recent episode beginning about 
three months ago.  The veteran reported that the pain had 
remission and exacerbation over a period of several weeks.  
The physician noted that at present the pain was in the 
region of L2 - L4; there was tenderness on palpation and some 
radiation over the hips.  The pain increased with cough, but 
was improving with bed rest and diet regime.  The physician 
said that slipped disc or nucleus pulposus was to be 
considered, but gross neurologicals were essentially 
negative.  He said a mylogram was not indicated at this time.  
He advised continuation of diet and bed rest.  He noted that 
X-rays were negative except for healed dorsal fractures.  An 
undated X-ray report shows that the radiologist said the film 
showed narrowing of the vertebral bodies and wedge shaping 
suggesting evidence of old compression fracture of D6 to D7.  

During the remainder of the hospitalization, the veteran 
received diathermy to the low back, rectus muscle exercises, 
sedation, analgesics and a restricted diet.  After 50 days of 
hospitalization, the back symptoms improved, and the veteran 
reduced his weight.  He was discharged in early August 1955.  
The impression was:  chronic myositis - low back due to 
trauma; and obesity.  The veteran's spine was evaluated as 
normal at a medical board examination in August 1956 and at 
his separation examination in October 1956.  

Of record was a medical certificate from W.C. Polhemus, M.D., 
dated in September 1972.  He stated that he treated the 
veteran from December 1968 to January 1969.  He said the 
clinical findings and symptomatology were low backache, which 
the veteran said was aggravated when he fell in a sitting 
position carrying a piano.  The physician said a January 1969 
X-ray of the lumbar spine was negative.  His diagnosis was 
low back strain.  

Other evidence of record included the report of an October 
1972 VA examination at which the examiner noted the veteran's 
history of childhood injuries, his report of sudden sharp low 
back pain in service when lifting a 600-pound safe and his 
history of having been treated for that pain in service.  The 
diagnosis after examination was multiple injury, lumbar 
spine, history of, with residual of neuralgic pains.  VA 
X-rays of the lumbar spine in October 1972 were reportedly 
normal.  

Also of record was a February 1973 statement from the 
veteran's adoptive father who said the veteran never had a 
back injury before service enlistment.  In a February 1973 
statement the veteran's biological father stated that during 
the veteran's youth he never received any injury that would 
cause him to be in the condition he now had with his back.  
In a February 1973 statement, the veteran's sister said that 
the veteran did not hurt his back when he was eight or nine 
years old.  

In notarized statements dated in January 1976, the veteran's 
mother, brother, adoptive father, and a life-long friend of 
the veteran said the veteran did not have a back injury at 
age 15 or at any other time before he entered service.  

Also of record was a medical certificate from Robert V.E. 
Drennen, M.D., dated in June 1985.  The physician noted that 
the veteran claimed low back pain since a safe fell on him in 
1955.  He stated that pain was continuous and that he wore a 
back brace for a time.  The physician said the veteran 
alleged numbness and pain in his right leg on occasion.  The 
diagnoses included osteoarthritis of the lumbosacral spine.  
The physician suggested that VA personnel obtain medical 
records for the veteran's disability evaluation for Social 
Security including a January 22, 1985, examination and 
related X-ray results and blood studies.  In a medical 
certificate received in July 1985, Gary A. Young, D.C., noted 
that the veteran gave a history of a fall on a wet floor.  
Dr. Young said that on physical examination there was limited 
cervical and lumbar rotation and hypertonic paravertebral 
musculature.  The diagnosis was subluxation of the spine.  

At a VA examination in December 1985, the veteran said he had 
had a lumbosacral back problem, which he related to service 
saying that he did some heavy lifting of a safe off the 
backend of a truck.  He reported that he was hospitalized in 
service for approximately three months for a back problem.  
He reported that he was last seen for a lumbosacral back 
problem in February and June 1985, which provided some help.  
The veteran said that he currently took an occasional aspirin 
for lumbosacral back pain and said that he may have had some 
muscle relaxers from his local doctor sometime in the remote 
past, but did not remember when this last happened.  The 
veteran said he sometimes had to lie on the floor to relieve 
his backache, but was currently having no acute problem with 
his back.  On examination, the veteran could come within only 
five or six inches of touching his toes and reported 
lumbosacral backache on attempts to forward bend.  On 
straight leg raising, there was some discomfort in the 
lumbosacral back.  The diagnosis was history of lumbosacral 
backache, with findings as noted.  VA X-rays in December 1985 
showed that syndesmophyte formation was present 
anterolaterally at T11 - T12.  Mild hypertrophic spurs were 
present at the anterior lumbar vertebral bodies.  

In a letter dated in August 1986, Dr. Young said the veteran 
had been coming to his office since July 1986 and the 
diagnosis was subluxation of the spine.  He said the 
treatment was chiropractic manipulations and intermittent 
lumbar traction.  

The record also included the transcript of a November 1986 
hearing where the veteran testified before a rating board at 
the RO in conjunction with a claim for nonservice-connected 
disability pension.  At that time, he testified that he was 
unable to lift more than 50 pounds.  He testified that 
subsequent to having hurt his back in service he had not been 
able to lift more than 150 pounds whereas before that he had 
been able to lift 400 pounds or more.  

The record also included VA outpatient records dated in 1990 
and 1991.  They mentioned arthritis as a complaint, but 
included no related findings or any mention of the veteran's 
back.  

As noted earlier, in July 1991, the RO continued the denial 
of service connection for back disability on the basis that 
new and material evidence had not been received to reopen the 
claim.  The veteran did not appeal, and the decision became 
final.  38 U.S.C.A. § 7105.  

Evidence added to the record since the July 1991 decision 
includes VA treatment records among which is the report of VA 
X-rays of the lumbosacral spine taken in August 1997.  The 
impression was mild to moderate degenerative changes at 
multiple levels, increased from a previous study in October 
1992.  In September 1997, the veteran complained of back and 
right hip pain and pointed to his right buttock as most 
painful.  The impression after examination was degenerative 
joint disease with point tenderness of the sacroiliac/S1 
joint area.  A VA pain clinic initial evaluation and 
treatment plan dated in October 1997 was also added.  The 
veteran reported right-sided low back pain radiation to the 
right hip and right leg.  The date of the initial problem was 
recorded as 20 years ago, status post trauma.  The impression 
after examination was low back pain with radiation to the 
right leg.  

The report of a December 1997 VA Magnetic Resonance Imaging 
(MRI) study of the lumbar spine was also added to the record.  
The clinical history was low back pain with radiation to the 
right leg.  The radiologist stated there were mild 
degenerative changes involving the facet joints at L2-L3 and 
L3-L4.  The radiologist also noted at T11-T12 there was left 
paracentral disc protrusion, which abutted the anterior 
surface of the thoracic spinal cord and narrowed the left 
T11-T12 foramen.  At L3-L4 there was a generalized disc 
bulge, which was eccentric to the right and impinged on the 
exiting root at this level.  In addition, at L4-L5, there was 
a small focal central disc herniation, which abutted the left 
L5 nerve root.  Subsequent records show that the veteran was 
noted to have a history of chronic low back pain with 
radiculopathy and degenerative joint disease.  The veteran 
received facet joint blocks at L3-L4 during a one-day VA 
hospitalization in February 1998.  He was seen in the pain 
clinic for follow-up in March 1998.  Later VA treatment 
records dated through March 2004 include occasional mention 
of the veteran's back disability.  

In a statement received in August 2000, the veteran reported 
that when he helped unload a safe from a truck in service, 
his back "snapped" or gave away and he was in a lot of 
pain.  The veteran stated since that time he has had the same 
pain off and on in the same spot in his back where it snapped 
or gave away in service.  He stated that he never had this 
kind of pain before this happened in service.  

In June 2002, the veteran, via his representative, submitted 
excerpts from Samuel L. Turek, M.D., ORTHOPAEDICS, Principles 
and Their Application (2nd ed) related to various back 
disabilities and their origins.  The treatise outlines 
various ways that back injuries may be later related to 
arthritis, degenerative disc disease and other spinal 
disorders.  It discusses the relationship of hyperextension 
injuries to lumbosacral strain with the eventual symptoms of 
degenerative arthritis involving the facet joints.  It 
discusses the ways in which direct trauma to one region of 
the spine, or indirect trauma, such as a forcible flexion or 
extension movement which imposes force upon some focal point 
may eventuate in a localized degenerative arthritis.  It also 
states that degenerative changes affect annular ligaments 
making such individuals prone to disc protrusion with nerve 
root symptoms that may be difficult to differentiate from 
root pain of foraminal encroachment.  

In addition to the foregoing, evidence added to the record 
includes copies of service medical records.  

The duplicates of service medical records are obviously not 
new, and medical records that do not add to information about 
the veteran's back disability are not material to the claim.  
The Board has concluded, however, that evidence added to the 
record since the last final denial in July 1991 is new and 
material to reopen the claim.  Medical evidence pertaining to 
the veteran's back shows the presence of current back 
disability and that it includes disc protrusions as well as 
degenerative joint disease with radiating low back pain.  
This is new, as is the veteran's statement that since service 
he has had the same kind of radiating back pain in the same 
location in his back as he experienced when his back gave 
away while lifting the 600-pound safe in service.  Also new 
is the excerpt from the medical text.  All this evidence is 
material to the veteran's claim.  The veteran's statement, 
which is presumed credible for purposes of reopening, 
indicates the continuing presence of back symptoms since the 
in-service back injury, while the medical evidence of current 
disability and the medical text show that it is plausible 
that degenerative changes and disc pathology developed as a 
result of the injury shown in the service medical records.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998) (medical 
treatise discussing generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts was sufficient to satisfy the nexus element of a well-
grounded claim).  It is the opinion of the Board that this 
evidence, while it has not been purported to prove the claim, 
does provide a more complete record upon which the claim can 
be evaluated and, when considered in conjunction with the 
evidence previously of record, is of such significance that 
it must be considered to fairly decide the merits of the 
claim.  

Bilateral eye disability

The veteran contends that he has bilateral eye disability, 
including vision loss, that is due to having had jet fuel or 
its vapors blow into his eyes during service.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Refractive 
errors of the eye are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

Disability may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that he was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. At 495-97.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

At the veteran's enlistment examination in July 1954, he 
stated he had never worn glasses, and on examination, his 
distant vision was 20/20 in each eye.  The examination report 
shows that the veteran was accepted on physical inspection in 
August 1954.  Outpatient records show that in September 1954 
the veteran stated he was unable to read small print and 
complained of frequent headaches.  In a request for an eye 
examination, the physician noted that the veteran reported 
that he had been wearing glasses but broke them two months 
ago.  It was again mentioned that the veteran complained of 
frequent frontal headaches.  At an eye examination, the 
vision in each eye was 20/80, and lenses were prescribed.  A 
six-month recheck was recommended.  At a March 1955 
optometric examination, vision was 20/80 in the right eye and 
20/100 in the left eye, and the veteran was provided with 
glasses.  

In May 1955, the veteran complained of constant pain over his 
left eye with deep tenderness over the left frontal sinus.  
There were marked symptoms involving the nasopharynx and 
turbinates.  Medications including penicillin, nose drops and 
APC tablets with codeine were prescribed.  The following day 
it was noted that sinus X-rays were negative.  The physician 
stated that he suspected intracranial pathology or eye 
pathology and said there was cupping of the left disc, but 
tension was normal, and there was no papillidema.  The 
veteran reported he had occasional diplopia.  In July 1955, 
during the time the veteran was hospitalized for treatment of 
back complaints, his eyes were checked with and without 
glasses.  Distant vision in the right eye was 20/30 with and 
without glasses, and near vision in the right eye was 
reported as 20/30 with and without glasses.  Distant vision 
in the left eye was 20/400 without glasses and 20/200 with 
glasses.  Near vision in the left eye was reported as 20/400 
without glasses and 20/40 with glasses.  The examiner 
commented that glasses did not correct at all.  

In January 1956, the veteran was seen at a dispensary with 
acute conjunctivitis.  After three days of treatment, the 
examiner said the veteran still had very bad conjunctivitis 
and admitted him to the hospital.  On hospital admission, he 
was noted to have very red eyes and photophobia.  Doctor's 
orders were semi-dark room and medications.  A gram stain of 
an eye swab from the right eye showed large gram-positive 
rods.  The reviewer noted that culture showed what appeared 
to be contamination.  The veteran remained hospitalized for 
four days, and the final diagnosis was bilateral 
conjunctivitis, type undetermined.  Chronological records 
show that in February 1956 the veteran was still complaining 
of pain in his right eye, and of blurring.  

In mid-August 1956, he complained of sharp pains in his left 
eye.  He said the pains had recurred over the past six months 
and were above the eye.  He also reported that sunlight hurt 
the eye and he had worn dark, tinted, glasses, which had 
relieved this distress.  The veteran's visual acuity was 
tested at his medical board examination in late August 1956 
and on two different days in September 1956 with variable 
results.  At the October 1956 separation examination, the 
veteran reported that he wore glasses for myopia that were 
issued by the military.  After testing of visual acuity, the 
diagnosis was myopia in both eyes, uncorrected, and the 
examiner requested cycloplegic refraction and corrective eye 
lenses.  

In a statement dated in September 1972, Dr. Polhemus stated 
that in 1969 the veteran's visual acuity was 20/40 in both 
eyes.  

At a VA examination in October 1972, the veteran stated that 
in 1956, while stationed in Leone, France, while he was on 
duty guarding a plane that was refueling, wind blew jet fuel 
fumes into his eyes, which caused smarting pains in his eyes.  
He said he was hospitalized for three days and since that 
time his vision had been impaired and he was fitted with 
eyeglasses.  He said that his eyes sometimes burned and 
watered with accompanying supra-orbital headaches at least 
twice a week.  On examination, the pupils were equal and 
reacted to light and accommodation.  There were no corneal 
ulcers or infiltrates.  There were no opacities of the 
pupils.  Right eye distant vision was 20/140 corrected to 
20/80, and left eye distant vision was 20/140 corrected to 
20/100.  The diagnosis was impaired vision, bilateral.  

The record includes reports of VA eye examinations, 
outpatient eye clinic visits, and private examiners dated in 
the 1980s and 1990s showing ongoing treatment for various eye 
problems, including refractive errors.  Though requested to 
do so, the veteran has neither submitted nor identified 
medical evidence or opinion that relates any current 
bilateral eye disability to his service or any incident of 
service.  

At the March 1997 hearing the veteran testified that in 
service in 1956 JP4 jet fuel got sprayed into his eyes and 
that he sought treatment, which included hospitalization for 
four months.  He testified that when the bandages were 
removed from his eyes, his vision had worsened and after that 
he had to wear glasses.  He testified that before the 
accident he could read small print, but that after the 
accident his vision was impaired and had become worse since 
then.  

At a VA eye examination in November 1999, the veteran 
reported burning and mild discomfort in each eye, and the 
physician noted that the veteran had been treated for "dry 
eyes" over the past ten years with topical "artificial 
tears."  He also noted the veteran had a history of having 
both eyes contaminated by jet fuel in 1956.  After 
examination, the diagnoses were hyperopia, presbyopia, dry 
eye syndrome and background diabetic retinopathy, all 
bilateral.  The physician stated that the veteran's marked 
decrease in lacrimal gland production, as demonstrated by 
comparing the results of Schrimer Tests from June 1986 to the 
present testing, had resulted in the veteran's discomfort.  
The physician noted that the veteran complained during the 
manifest refraction that he could not see very well at all.  
Independently, with correction, the vision at first 
registered about 20/50, but with much persuasion he easily 
read single letters on the 20/25 line without any mistakes.  

The physician was asked to comment specifically upon whether 
any of the veteran's current eye disorders could be related 
to his prior military service or to his in-service treatment 
for conjunctivitis in 1956.  In a January 2000 medical 
opinion, the examining ophthalmologic specialist, upon review 
of the claims file, reported his conclusion that there was no 
relationship with jet fuel ocular contamination in 1956 and 
any of the veteran's present ocular complaints.  He 
associated the marked decrease in tear production between 
1986, when it was within normal range in a Schrimer test, and 
testing in 1999 with aging changes and stated that the 
decreased tear production was not due to the 1956 jet fuel 
contamination.  He also stated that the veteran's retinal 
hemorrhages could be ascribed to diabetes mellitus and that 
lens changes (which included cortical sclerosis noted on the 
examination report) were found with aging and diabetes 
mellitus.  The physician also noted that the veteran's vision 
was excellent for distant and near with adequate hyperopic 
correction.  

Subsequent treatment records reflect ongoing eye treatment, 
including diagnoses of nuclear sclerosis cataract and 
pseudophakia, but no examiner has attributed any eye disorder 
to military service, to include exposure to jet fuel or 
fumes.  

Notwithstanding the veteran's continuing complaints of 
impaired visual acuity identified in service and continuing 
since then, the Board points out, as was noted earlier, that 
refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation and disability 
therefrom is not subject to service connection.  See 
38 C.F.R. § 3.303(c).  As to all other eye disorders, the 
Board is left with the veteran's own opinion and statements 
contending that they are due to his exposure to jet fuel or 
fumes in service.  Although the veteran is competent to 
provide evidence of observable symptoms, he is not competent 
to attribute any symptoms to a given cause.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  It is now well established 
that a layperson such as the veteran is not competent to 
opine on medical matters such as diagnoses or etiology of 
medical disorders, and this veteran's opinion that he has 
current bilateral eye disability due to exposure to jet fuel 
or fumes in service or that otherwise began in service is 
therefore entitled to no weight of probative value.  See, 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board also 
notes that a veteran's assertions, no matter how sincere, are 
not probative of a medical nexus between the claimed 
disability and an in-service disease or injury.  See Voerth 
v. West, 13 Vet. App. 118, 120 (1999).  The veteran's 
statements and testimony are not, therefore, probative of the 
etiology of his bilateral eye disability or its relationship 
to service.  

In summary, the Board finds that the evidence does not 
demonstrate that any current bilateral eye disability was 
present in service or is related to any incident of service.  
The Board therefore concludes that the preponderance of the 
evidence is against the claim, and service connection for 
bilateral eye disability must be denied.  

Ratings for bilateral hearing loss

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected bilateral hearing loss.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability, beyond that which 
is detailed below.  

The veteran's appeal of the rating was initiated following an 
original award of service connection and initial evaluation.  
Consequently, the rating issue on appeal is not solely the 
result of a claim for increased entitlement; rather it 
involves the propriety of the original evaluation assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

The veteran's service-connected bilateral hearing loss is 
evaluated as noncompensably disabling from June 10, 1996, 
20 percent disabling from June 10, 1999, and 10 percent 
disabling from November 9, 1999, pursuant to all applicable 
regulations.  Specifically, the noncompensable rating was 
assigned under 38 C.F.R. § 4.85, Code 6100.

Under the Rating Schedule, ratings for defective hearing are 
established according to the degree of hearing impairment at 
1,000, 2,000, 3,000, and 4,000 hertz in combination with the 
degree of speech discrimination ability.  38 C.F.R. § 4.85 
and § 4.87, Codes 6100-6111 (2004).  The VA Rating Schedule 
sets forth 11 levels of auditory acuity, shown in table form, 
designated as level I for essentially normal hearing through 
level XI for profound deafness.  

Under the rating criteria in effect before June 10, 1999, 
evaluations of bilateral defective hearing were determined 
according to the extent of organic impairment of hearing 
acuity established by controlled speech discrimination tests 
and the average hearing threshold level determined by pure 
tone audiometry testing.  Ratings for defective hearing 
reflected the degree of hearing impairment at 1,000, 2,000, 
3,000, and 4,000 hertz in combination with the degree of 
speech discrimination ability.  38 C.F.R. § 4.85 and § 4.87, 
Codes 6100 through 6111 (1998).  The Rating Schedule set 
forth 11 levels of auditory acuity, shown in table form, 
designated as level I for essentially normal hearing through 
level XI for profound deafness.  

On VA audiology examination in July 1996, the average pure 
tone air conduction thresholds were 61 decibels in the right 
ear and 59 decibels in the left ear, for the frequencies of 
1,000, 2,000, 3,000 and 4,000 hertz (Hz), respectively.  
Speech discrimination ability was 92 percent in the right 
ear, and 100 percent in the left ear.  The examiner noted a 
moderate sensorineural hearing loss in the right ear, and 
mild to severe sensorineural hearing loss in the left ear, 
with good speech discrimination in the right ear and 
excellent speech discrimination in the left ear.  
Tympanometry was within normal limits bilaterally.  

The above audiometry results recorded in the July 1996 VA 
examination report translate to numerical scores of II for 
each ear under Table VI for application of the rating 
criteria found in 38 C.F.R. § 4.85.  In combination with 
speech discrimination scores of 92 percent in the right ear 
and 100 percent in the left ear, the level of hearing loss 
recorded on this examination warrants a noncompensable rating 
under Code 6100.  

The fact that the examiner characterized the hearing loss as 
mild to moderate, or moderate to severe, in degree has no 
bearing on the rating because the assignment of a rating for 
hearing loss is derived exclusively from the mechanical 
application of the rating criteria to the numeric designation 
established on the basis of audiometric testing.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  

At his personal hearing in March 1997, the veteran testified 
that he noticed difficulty hearing speech with his left ear, 
and that he would compensate for this loss by turning his 
head so as to hear spoken words better with his right ear.  
The veteran also testified that in-service treatment 
consisted of ear drops, and that he first sought treatment 
after service in 1957 or 1958, at which time he was advised 
to wear a hearing aid.  He did not obtain a hearing aid due 
to a lack of financial resources.  

On VA audiology examination in April 1997, the average pure 
tone air conduction thresholds were 63 decibels in both the 
right and left ear, for the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hz.  Speech discrimination ability was 
92 percent in the right ear and 100 percent in the left ear.  
The examiner noted a moderate to moderately severe 
sensorineural hearing loss in the right ear, and moderate to 
moderately severe sensorineural hearing loss in the left ear, 
with good speech discrimination in the right ear and 
excellent speech discrimination in the left ear.  
Tympanometry was within normal limits bilaterally.  

The above audiometry results recorded in the April 1997 VA 
audiology examination report translate to numerical scores of 
II for each ear under Table VI for application of the rating 
criteria found in 38 C.F.R. § 4.85.  In combination with 
speech discrimination scores of 92 percent in the right ear 
and 100 percent in the left ear, the level of hearing loss 
recorded on this examination warrants a noncompensable rating 
under Code 6100.  

Accordingly, the assignment of a compensable rating for the 
veteran's service-connected bilateral hearing loss is not in 
order based on the July 1996 and April 1997 VA examinations.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (1998).  

Effective June 10, 1999, while the veteran's claim was 
pending, VA amended the provisions of the Rating Schedule 
pertaining to the evaluation of service-connected hearing 
loss disability.  See 64 Fed. Reg. 25,202-10 (1999) [codified 
at 38 C.F.R. §§ 4.85- 4.87].  

Under the revised regulations effective June 10, 1999, the 
schedular criteria based on pure tone audiometry and speech 
discrimination for the purpose of determining the applicable 
auditory acuity level have not changed, but the revision 
includes the addition of provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the 
four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated 
separately.  

(b) When the pure tone threshold is 30 decibels or 
less at 1,000 Hz and 70 decibels or more at 2,000 
Hz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in 
the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each 
ear will be evaluated separately.  

From June 10, 1999, the Board has considered both the old and 
new regulations regarding the evaluation of hearing loss, for 
the VA audiology examinations of November 1999.  

On VA audiology examination in November 1999, the average 
pure tone air conduction thresholds were 63 decibels in the 
right and 55 decibels in the left ear, for the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hz, respectively, with the pure 
tone threshold at 55 decibels or more for each frequency in 
each ear.  Speech discrimination ability was 96 percent in 
the right ear and 100 percent in the left ear. The examiner 
noted a moderately severe sensorineural hearing loss in the 
right ear and moderate sensorineural hearing loss in the left 
ear, with excellent speech discrimination, bilaterally.  

Under the former criteria, the above audiometry results 
recorded in the November 1999 VA audiology examination report 
translate to numerical scores of II for the right ear and I 
for the left ear under Table VI at 38 C.F.R. § 4.85.  The 
level of hearing loss recorded on this examination would 
warrant a noncompensable rating under Code 6100.  Under the 
new criteria effective June 10, 1999, these findings, with 
application of Table VIA, would warrant a 10 percent 
evaluation although the RO assigned a 20 percent evaluation 
effective from June 10, 1999, the date of the amended 
regulations, based on the April 1997 audiometric examination 
results.  For any date prior to June 10, 1999, however, the 
Board cannot apply the revised hearing loss rating schedule 
to the claim.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 
3-2000.  Having already found that the criteria for no more 
than a noncompensable evaluation is warranted prior to June 
10, 1999, the Board now additionally finds that the criteria 
for more than a 20 percent evaluation from June 10, 1999 to 
the present and for more than 10 percent evaluation from 
November 9, 1999 are not met.  In this regard, the Board 
notes that the record includes a VA audiogram dated in May 
2002, which provides values for pure tone thresholds for each 
ear at 1,000, 2,000, and 4,000 Hz, but does not provide 3,000 
Hz values for either ear.  Speech discrimination ability was 
100 percent in the right ear and 96 percent in the left ear.  
Though unsuitable for rating purposes because of the absence 
of a value for 3,000 Hz, the pure tone values at 1,000, 
2,000, and 4,000 Hz were all less than 50 decibels, which, 
together with the speech discrimination scores, tends to 
suggest improvement in hearing acuity and would not support a 
rating greater than the 10 percent rating that became 
effective November 9, 1999.  Beyond this, the veteran has not 
contended, nor has he submitted or identified evidence, that 
there has been change in his bilateral hearing loss since the 
last comprehensive audiology examination in November 1999.  
The Board therefore concludes that staged ratings beyond 
those already assigned by the RO are not in order.

Finally, the Board notes that the evidence of record does not 
suggest such an unusual or exceptional disability picture so 
as to render "impractical" the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321.  Although the 
veteran has described problems with his hearing, he has not 
claimed, nor does the evidence show, that his bilateral 
hearing loss has resulted in any hospitalization or has 
interfered markedly with employment.  It is undisputed that 
his disorder may have some adverse effect on employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the Rating Schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Given the lack of evidence showing unusual disability not 
contemplated by the Rating Schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for back disability is 
reopened and the claim is allowed to this extent only.

Service connection for bilateral eye disability is denied.  

A compensable evaluation for bilateral hearing loss prior to 
June 10, 1999, is denied; an evaluation in excess of 
20 percent from June 10, 1999, to November 8, 1999, is 
denied; and an evaluation in excess of 10 percent from 
November 9, 1999, is denied.   

REMAND

Having determined that the claim for service connection for 
back disability is reopened, the Board must consider the 
claim on its merits.  It is the opinion of the Board that 
further development must be undertaken to fulfill VA's duty 
to assist the veteran in substantiating this claim.  In 
particular, it is the opinion of the Board that the veteran 
should be provided a VA examination and a medical opinion 
should be obtained.  

Review of the record shows that in his June 1985 medical 
certificate Dr. Drennen suggested that VA obtain medical 
records for the veteran's disability evaluation for Social 
Security and mentioned an examination of January 22, 1985, 
and related X-ray studies.  There is no indication that VA 
has attempted to obtain the records identified by Dr. 
Drennen, and while the veteran testified at the November 1986 
hearing that he had not applied for Social Security 
disability, it is unclear whether or not he was referring 
only to the recent past.  In any event, the AMC should 
attempt to obtain any Social Security Administration decision 
and supporting records that may exist.  In addition, the AMC 
should attempt to obtain the specific records to which Dr. 
Drennen referred.  

The Board notes that in its decision dated in May 1973, the 
Board, citing 38 U.S.C. § 311, concluded that a back 
disability clearly and unmistakably pre-existed the veteran's 
service and that the presumption of soundness on examination 
and acceptance for service was rebutted.  Finding that a pre-
existing spinal disability did not increase in severity 
during active service, the Board concluded that the pre-
existing back disability was not aggravated during active 
service.  

Under the provisions of 38 U.S.C. § 1111 (formerly 38 U.S.C. 
§ 311), every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  As of the time of the May 
1973 Board decision and the July 1991 RO decision, 38 C.F.R. 
§ 3.304(b) stated that the presumption of sound condition 
could be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service.  

In July 2003, the VA General Counsel, in a precedent opinion, 
provided interpretation and direction concerning the 
requirements for rebutting the presumption of sound condition 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  VAOPGCPREC 3-
03.  The General Counsel held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The General Counsel 
pointed out that under the language of the statute, VA's 
burden of showing that the condition was not aggravated by 
service is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service.  
The General Counsel held that a veteran is not required to 
show that the disease or injury increased in severity during 
service before VA's duty to show by clear and unmistakable 
evidence that the disease was not aggravated by service 
attaches.  The General Counsel held that 38 C.F.R. § 3.304(b) 
is invalid and should not be followed.  Id.  On remand, the 
RO should take the General Counsel precedent opinion into 
account in adjudicating the service connection claim on a de 
novo basis.  

Accordingly, the claim is REMANDED to the AMC for the 
following:  

1.  The AMC should attempt to obtain and 
associate with the claims file records 
for the veteran from the Social Security 
Administration, including any decision 
regarding the award or denial of 
disability benefits and the medical 
records upon which any such decision was 
based.  

2.  The AMC should contact the veteran 
and request that he provide the current 
address for Robert V.E. Drennen, M.D., if 
it is different from 211 East 5th Street, 
Anderson, Indiana 46012.  The AMC should 
also request that the veteran provide a 
release authorization for medical records 
from Dr. Drennen, and then should request 
that Dr. Drennen provide copies of 
medical records for the veteran, 
including the report of a January 22, 
1985, examination and related X-ray 
studies, if available.  

The AMC should notify the veteran that 
evidence currently needed to substantiate 
his claim for service connection for back 
disability is lay or medical evidence 
supporting his contention that he did not 
have a back disease or injury prior to 
service, medical evidence that any back 
disease or injury that existed prior to 
service permanently worsened during 
service, lay or medical evidence 
supporting his contention that back 
symptoms in service continued from 
service to the present and/or medical 
evidence supporting his contention that 
he currently has back disability that is 
related to his back injury and/or back 
symptoms in service.  The veteran should 
be notified that VA will arrange for VA 
examination and obtain a VA medical 
opinion, but that it is ultimately his 
responsibility to obtain evidence that 
substantiates his claim.  

The AMC should request that the veteran 
provide any evidence in his possession 
that pertains to this claim.  

3.  Thereafter, the AMC should arrange 
for a VA orthopedic examination 
concerning the veteran's claimed back 
disability.  All indicated studies should 
be performed.  After examination and 
review of the record, including the 
veteran's service medical records and 
post-service treatment records, the 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current back disability had its onset in 
service or is causally related to any 
incident of service including injury 
associated with lifting a 600-pound safe 
in service.  The examiner should also 
provide an opinion, again with complete 
rationale, as to whether it is at least 
as likely as not any current back 
disability represents a continuation or 
manifestation of the chronic myositis 
diagnosed in service.  The claims file 
must be provided to the examiner for 
review of pertinent documents and that it 
was available for review should be noted 
in the examination report.  

4.  Then, after undertaking any 
additional development deemed warranted 
by the state of the record at that time, 
the AMC should adjudicate, on a de novo 
basis, entitlement to service connection 
for back disability.  In its adjudication 
of the claim, the AMC should take into 
account the VA General Counsel opinion 
pertaining to the presumption of 
soundness.  VAOPGCPREC 3-03; see 
38 U.S.C.A. § 1111 (West 2002).  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the AMC 
should issue an appropriate supplemental 
statement of the case.  The veteran and 
his attorney should be provided the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


